PER CURIAM.
Reginald Wells (Wells) was convicted of two counts of battery on a law enforcement officer, two counts of resisting arrest with violence, one count of reckless driving, and one count of driving with a' suspended license. The trial judge imposed concurrent county jail sentences for each conviction. In Pierce v. State, 681 So.2d 873 (Fla. 1st DCA 1996), this court held that only one conviction for resisting an officer with violence is permitted in connection with a single criminal episode or incident. Accordingly, we reverse and remand with instructions that one of Wells’s convictions for resisting arrest with violence be vacated. We affirm the judgments and sentences for all other offenses.
AFFIRMED in part and REVERSED in part.
MINER, MICKLE and LAWRENCE, JJ., concur.